United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                       June 2, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40933
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                versus

                         RAFAEL GONZALEZ,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                        (5:03-CR-1727-1)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rafael Gonzalez was convicted of possessing with intent to

distribute more than 50 kilograms of marijuana and sentenced, inter

alia, to 42 months in prison.   He claims the district court erred,

following an evidentiary hearing, in denying his motion to suppress

the marijuana seized from his vehicle.   Regarding the denial of a

motion to suppress, evidence is viewed in the light most favorable

to the prevailing party; the district court’s findings of fact are




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reviewed for clear error; and its conclusions of law, de novo.

United States v. Santiago, 310 F.3d 336, 340 (5th Cir. 2002).

     Gonzalez first contends there was no reasonable suspicion to

detain him     for   an    immigration         check.   Assuming   Gonzalez   was

detained when Border Patrol Agent Ramos first encountered him at a

highway rest area close to the border, reasonable suspicion existed

to justify the check:        Agent Ramos was responding to a sensor alert

close to the border and near the rest area; and the geographical

area is a high crime area known for illegal alien and drug

trafficking. United States v. Brignoni-Ponce, 422 U.S. 873, 884-85

(1975).

     Gonzalez     next     asserts       the    district   court   impermissibly

considered his decision to decline consent to remain at the scene

in determining whether reasonable suspicion was present to justify

his detention.       After reviewing the record, we discern no error.

The district court credited Agent Ramos’ testimony that Gonzalez

gave an inconsistent statement when he asked Gonzalez for consent.

The district court considered not that Gonzalez refused consent;

rather, the court considered the fact that he gave inconsistent

statements, along with the characteristics of the area and its

proximity    to   the     border,   in    determining      reasonable   suspicion

justified the detention while the Agent ran his canine unit around

the vehicle.




                                           2
     Finally, Gonzalez contends the canine was not properly trained

to alert reliably to the presence only of drugs.     This issue is

unavailing.   United States v. Williams, 69 F.3d 27, 28 (5th Cir.

1995), cert. denied, 516 U.S. 1182 (1996).   He requests this panel

overrule Williams.   Of course, absent an intervening change in the

law, a panel may not do so.   See United States v. Ruiz, 180 F.3d

675, 676 (5th Cir. 1999).

                                                        AFFIRMED




                                 3